Order entered September 13, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00968-CV

                            DAVID SCOT LYND, Appellant

                                            V.

       BASS PRO OUTDOOR WORLD, INC. D/B/A BASS PRO SHOP, Appellee

                     On Appeal from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-08-9862-C

                                        ORDER
      We DENY appellee’s September 5, 2013 motion for leave to file a sur-reply brief.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE